Oo Oa NT D A BR WW NO

NO NO NO WN HN HN HP PO KNORR Re Re Re Re ee ee ee
on DN UN BP WN | DO OO On DBO FP WW NY KY CO

p

 

 

Se 8:18-cv-00415-DOC-JCG Document 23 Filed 10/11/18 Pagelof5 Page ID #:34

HAINES LAW GROUP, APC

Paul K. Haines (SBN 248226)
phaines@haineslawgroup.com

Tuvia Korobkin (SBN 268066)
tkorobkin@haineslawgroup.com

Stacey M. Shim (SBN 305911)
sshim@haineslawgroup.com

222 N. Sepulveda Blvd., Suite 1550

El] Segundo, CA 90245

Tel.: (424) 292-2350/Fax: (424) 292-2355
Attorneys for Plaintiffs ADAM GARDINER and JOSEPH GRECO

COHELAN KHOURY & SINGER
Isam C. Khoury (SBN 58759)
ikhoury@ckslaw.com

Michael D. Singer (SBN 115301)
msinger@ckslaw.com

Jeff Geraci (SBN 151519)
peracl(@ckslaw.com

605 C Street, Suite 200

San Diego, CA 92101

Tel.: (619) 595-3001/Fax: (619) 595-3000

HAMNER LAW OFFICES, APC
Christopher J. Hamner, Esq. (SBN 197117)
chamner@hamnerlaw.com

5023 Parkway Calabasas

Calabasas, CA 91302-1421

Tel.: (818) 876-9631

Attorneys for Plaintiff SEAN CONROY

 

 

[Additional counsel on following page|

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
ADAM GARDINER, JOSEPH GRECO, | Case No. 8:18-cv-00415 DOC (JCGx)

and SEAN CONROY, as individuals and

on behalf of all others similarly situated, | JOINT STIPULATION TO
CONTINUE FINAL APPROVAL

Plaintiffs, HEARING AND PLAINTIFFS’
VS. DEADLINE TO MOVE FOR

FINAL APPROVAL
TSYS BUSINESS SOLUTIONS, LLC,
f/k/a TRANSFIRST, LLC, a Delaware | [Proposed Order

 

limited liability company; TOTAL submitted concurrently]
SYSTEM SERVICES, INC., a Georgia
corporation; and DOES | through 100, {Action filed: Septem
Removed: March
Defendants. TAC filed: July 25, 2018
Trial date: None Set

 

ber 8, 2017

 

JOINT STIPULATION TO CONTINUE FINAL APPROVAL HEARING AND PLAINTIFFS’

DEADLINE TO MOVE FOR FINAL APPROVAL

 
Oo wo st WB vA FBP W NO

—
a)

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Se 8:18-cv-00415-DOC-JCG Document 23 Filed 10/11/18 Page 2of5 Page ID #:35

SEYFARTH SHAW LLP
John R. Giovannone (s BN 239366)
iovannone@seyfarth.com
. Hope Street, Suite 3900
Los Angeles, CA 90071
Tel.: (273) 270-9600/Fax: (213) 270-9601

SEYFARTH SHAW LLP

Jinouth D. Vasquez Santos (SBN 299056)
| yastiuessantos(asevtatth com

2029 Century Park East, Suite 3500

Los Angeles, CA 90067-3021

Tel.: (310) 277-7200/Fax: (310) 201-5219

Attorneys for Defendants TSYS BUSINESS SOLUTIONS, LLC, f/k/a
TRANSFIRST, LLC; and TOTAL SYSTEM SERVICES, INC.

 

JOINT STIPULATION TO CONTINUE FINAL APPROVAL HEARING AND PLAINTIFFS’
DEADLINE TO MOVE FOR FINAL APPROVAL

 

 
CoC mA NN DNA HP WD NY

NO NON NO HO HN WN NN WN NO FR RR Re Ree Re
CO ND OO MW BR WN KH TD DO Wn Dn FW NY YF O&O

 

Hse 8:18-cv-00415-DOC-JCG Document 23 Filed 10/11/18 Page 30f5 Page ID #:35

Plaintiffs Adam Gardiner, Joseph Greco, and Sean Conroy (“Plaintiffs”) and
Defendants TSYS Business Solutions, LLC f/k/a Transfirst, LLC and Total System
Services, Inc. (“Defendants”), through their respective counsel of record, hereby
stipulate and respectfully jointly request that the Court continue the deadline for
Plaintiffs to file their Motion for Final Approval of Class Action Settlement and
Motion for Attorneys’ Fees and Costs from November 5, 2018 to December 28,
2018, and to continue the Final Approval Hearing from December 3, 2018 at 8:30
a.m. to January 28, 2019 at 8:30 a.m.

WHEREAS, Plaintiffs’ Motion for Preliminary Approval of Class Action
Settlement came on for hearing before this honorable Court on September 17, 2018.
See Dkt. Nos. 20-21;

WHEREAS, On September 24, 2018, the Court entered its Order granting
Plaintiffs’ motion (the “Preliminary Approval Order”). See Dkt. No. 22. Pursuant
to the Preliminary Approval Order, the Court set November 5, 2018 as the deadline
for Plaintiffs to file their Motion for Final Approval of Class Action Settlement and
Motion for Attorneys’ Fees and Costs, and December 3, 2018 at 8:30 a.m. for the
Final Approval Hearing;

WHEREAS, however, pursuant to the timeline provided for in the Parties’
Settlement Agreement, the Class Notice Packets will be mailed to all putative class
members on or before October 24, 2018, which will result in the 60-day Dispute,
Exclusion Request, and Objection Request deadline falling on December 23, 2018.
See Settlement Agreement, Dkt. No. 20-1, Exhibit 1, at (9 3.2-3.4, 4.1.

WHEREAS, the Parties submit that good cause exists to continue the
deadline for Plaintiffs to file their Motion for Final Approval of Class Action
Settlement and Motion for Attorneys’ Fees and Costs until after the conclusion of
the 60-day Dispute, Exclusion Request, and Objection Request period (i.e., from
November 5, 2018 to December 28, 2018) to allow Plaintiffs to accurately report

the putative class members’ reactions to the proposed Settlement, to inform the

1
JOINT STIPULATION TO CONTINUE FINAL APPROVAL HEARING AND PLAINTIFFS’
DEADLINE TO MOVE FOR FINAL APPROVAL

 

 
Cas

oO ON DO UH BR DW HPO

NN NY NY NY NY NY N DB ee we ewe He He ee De oy
oN DYN FF WN |§ Do we HI DN FR Ww YF OC

¢@ 8:18-cv-00415-DOC-JCG Document 23 Filed 10/11/18 Page 4of5 Page ID#:3

Court of the final participation rates and average settlement awards, and to address
any possible Objections that putative class members may file, and to continue the
Final Approval Hearing accordingly.

THEREFORE, the Parties hereby stipulate and respectfully request that the

Court:

1. Continue the deadline for Plaintiffs to file their Motion for Final Approval
of Class Action Settlement and Motion for Attorneys’ Fees and Costs
from November 5, 2018 to December 28, 2018; and

2. Continue the Final Approval Hearing from December 3, 2018 at 8:30 a.m.
to January 28, 2019 at 8:30 a.m., or as soon thereafter as is convenient for
the Court.

SO STIPULATED.

Dated: October || , 2018 HAINES LAW — APC
By:

Paul& Haines

Tuvia Korobkin
Attorneys for Plaintiffs

Dated: October [0, 2018 SEY#ARTH SHAW LLP
By: ~~ a ™

{pin Giovannofie
in

outh D. Vasquez Santos
Attorneys for Defendants

 

2
JOINT STIPULATION TO CONTINUE FINAL APPROVAL HEARING AND PLAINTIFFS’
DEADLINE TO MOVE FOR FINAL APPROVAL

 

 

 
Oo co ~DY Nn UN FP W NY

mb Bw YM NYY KY N KY NN YF YY FP Pee |e oO ts
Oo Ua AA Bw NK OO ON DH FF WY YN FS

 

Hse 8:18-cv-00415-DOC-JCG Document 23 Filed 10/11/18 Page5of5 Page ID#

Pursuant to Local Rule 5-4.3.4, I, Paul K. Haines, hereby attest that all other
signatories listed, and on whose behalf this filing is submitted, concur in the filing’s

content and have authorized this filing.

Dated: October }\, 2018 7 - 4

Paul. Haines
Attorney for Plaintiffs

3
JOINT STIPULATION TO CONTINUE FINAL APPROVAL HEARING AND PLAINTIFFS’
DEADLINE TO MOVE FOR FINAL APPROVAL

 

353

 
